DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
 	Claims 1, 4, 12, 14, 16, 17 and 20 are currently amended.  Claim 8 is canceled.  Claims 22 and 23 are newly added.  Claims 1, 4-7 and 9-23 are pending review in this action.  The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 20 August 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0239239, hereinafter Cha.
Regarding claim 1, Cha teaches an acrylic binder in the form of nanoparticles (paragraph [0089]). The acrylic binder is capable of being used in a lithium-sulfur secondary battery cathode.
The acrylic binder comprises polymerized units of a first polymerizable monomer, which is an ethylenically unsaturated carboxylic acid ester (paragraphs [0089-0092]). Among the compounds listed by Cha as candidates for the first polymerizable monomer are monomers including polar functional groups such as carboxyl, hydroxy and amine groups (paragraph [0092]). These polar functional groups are capable of interacting with a cathode active material. 
The acrylic binder further comprises polymerized units of a second polymerizable monomer (paragraphs [0091, 0093, 0094]). Among the candidates listed by Cha as second polymerizable monomers are monomers including vinyl functional groups (paragraph [0093]). Vinyl functional groups are cross-linkable functional groups. 
Cha teaches that the first polymerizable monomer is present at 80 wt% or greater (paragraph [0099]). In an example, Cha teaches that the first polymerizable monomer (methyl methacrylate) is present at 95 wt% (paragraph [0220]). 
The acrylic binder has a particle diameter in the range 1 nm to 100 nm (paragraph [0067]).

Furthermore, Cha discloses the claimed invention except for the exact optimum particle diameter range in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Cha teaches that the first polymerizable monomer is present at 80 wt% or greater. Therefore, the second polymerizable monomer would be present at 20 wt% or less. In a specific example, Cha teaches a second polymerizable monomer (ethylene dimethacrylate) present at a concentration of 1 wt%. 
Regarding claim 5, Cha teaches polar functional groups. The polar functional groups are capable of interacting with sulfur in a cathode. 
Regarding claim 6, Cha teaches polymerized units of alkyl methacrylate (paragraph [0092]).
Regarding claim 23, Cha teaches that the second polymerizable monomers are monomers including vinyl functional groups (paragraph [0093]). Vinyl functional groups are cross-linkable functional groups.


Claims 1, 4, 5, 10 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over J. Mater. Chem. A, vol. 4, p 4371, hereinafter Zhang in view of U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine.
Regarding claim 1, Zhang teaches an acrylic binder. The acrylic binder is used in a lithium-sulfur secondary battery cathode (Supplementary Information, Experimental Section).
The acrylic binder comprises polymerized units of a first polymerizable monomer - acrylonitrile, which is a polar group-containing monomer (Supplementary Information, Experimental Section). 
The acrylic binder further comprises polymerized units of a second polymerizable monomer – methyl methacrylate (Supplementary Information, Experimental Section). Methyl methacrylate includes a vinyl functional group. A vinyl functional group is a cross-linkable functional group. 
Zhang teaches that the first polymerizable monomer is present at 94 wt% (Supplementary Information, Experimental Section). 
Zhang fails to specify the particle diameter of the acrylic binder.
Fukumine teaches a particulate acrylic binder comprising polymerized units of acrylonitrile and methyl methacrylate (paragraphs [0092, 0100]). Fukumine teaches that a volume-average particle diameter of the acrylic binder is in the range 10 nm to 500 nm for the purpose of optimizing binding capacity and battery characteristics (paragraph [0141]). Within Fukumine’s range is the volume-average value of 10 nm. Given that this is an average, there necessarily will be particles with a diameter smaller than 10 nm. 

The optimum range for the particle diameter of Zhang as modified by Fukumine optimum range overlaps the instant application's optimum range of less than 10 nm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Zhang as modified by Fukumine discloses the claimed invention except for the exact optimum particle diameter range in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Zhang teaches that the second polymerizable monomer is present at 6 wt% (Supplementary Information, Experimental Section). 
Regarding claim 5, Zhang teaches the instantly disclosed and claimed nitrile polar functional group within a sulfur cathode. It is thus expected to interact with the sulfur in the cathode.
Regarding claim 10, Zhang teaches that the acrylic binder has a molecular weight of 100,000 (Supplementary Information, Experimental Section).
claim 19, Zhang teaches a cathode for a Li-S battery. The cathode comprises an aluminum foil current collector and an active layer formed on the current collector. The active layer comprises the acrylic binder (Supplementary Information, Experimental Section). 
Regarding claim 20, Zhang teaches an active layer.
Zhang fails to specify the thickness of the active layer. 
Fukumine teaches in an example forming a cathode layer with a thickness of 50 µm (paragraph [0305]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a thickness of 50 µm for Zhang’s electrode without undue experimentation and with a reasonable expectation of success.
Regarding claim 21, Zhang teaches a Li-S battery including the electrode of claim 19 (Supplementary Information, Experimental Section).
Regarding claim 22, Zhang teaches that the first polymerizable monomer includes a nitrile polar functional group (Supplementary Information, Experimental Section).
Regarding claim 23, Zhang teaches that the second polymerizable monomer includes a vinyl functional group. Vinyl functional groups are cross-linkable functional groups.

Claims 1, 4-7, 9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine.
claim 1, Fukumine teaches a particulate acrylic binder (paragraphs [0070, 0095-0097]). The acrylic binder is capable of being used in a lithium-sulfur secondary battery cathode.
The acrylic binder comprises polymerized units of a first polymerizable monomer, which is a polar group-containing monomer (paragraphs [0070-0073]). 
The acrylic binder further comprises polymerized units of a second polymerizable monomer (paragraphs [0097]). The second polymerizable monomer is a crosslinkable monomer (paragraph [0097, 0107, 0108]). Fukumine’s crosslinkable monomers have various crosslinkable groups, such as epoxy, amide and oxazoline groups (paragraph [0109]).
Fukumine teaches that the first polymerizable monomer may be a hydrophilic group-containing monomer, a nitrile group-containing monomer or both (paragraph [0074]).
Fukumine teaches that the hydrophilic group-containing monomer may be present up to 40 parts by weight relative to the total particulate polymer (paragraph [0090]).
Fukumine teaches that the nitrile group-containing monomer may be present up to 30 parts by weight relative to the total particulate polymer (paragraph [0094]).
In specific examples, Fukumine teaches a nitrile group-containing monomer present at 38 parts by weight (Examples 3-13, 3-14, Table 3).
The volume-average particle diameter of the acrylic binder is in the range 10 nm to 500 nm (paragraph [0141]).

Fukumine’s optimum range overlaps the instant application's optimum particle diameter range of less than 10 nm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine discloses the claimed invention except for the exact optimum particle diameter range in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Fukumine teaches that the crosslinkable monomer may be present at a concentration in the range 0.1 to 10 parts by weight relative to the total particulate polymer (paragraph [0114]).
Fukumine’s optimum range overlaps the instant application's optimum concentration range of 0.5 to 30 parts by weight.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine discloses the claimed invention except for the exact optimum concentration range of the crosslinkable polymerized units in the instant application.  It would have been obvious to one of ordinary skill in the art before the In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Fukumine teaches polar functional groups. The polar functional groups are capable of interacting with sulfur in a cathode. 
Regarding claim 6, Fukumine teaches that the acrylic binder further includes polymerized units of alkyl (meth)acrylate (paragraphs [0097-0100]).
Regarding claim 7, Fukumine teaches that the concentration of alkyl (meth)acrylate polymerized units is 40 to 97 parts by weight relative to the total particulate polymer (paragraph [0104]).  
Fukumine further teaches that the binder is no more than 10 parts by mass based on 100 parts by mass of the electrode active material (paragraph [0201]). This means that the alkyl (meth)acrylate polymerized units are present at no more than 4 to 9.7 parts by mass relative to the electrode active material. 
Fukumine’s optimum range overlaps the instant application's optimum concentration range of 5 to 30 parts by weight.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine discloses the claimed invention except for the exact optimum concentration range of the alkyl (meth)acrylate polymerized units in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Fukumine teaches that the acrylic binder has a glass transition temperature in the range of -40°C to 15°C (paragraph [0139]).
Regarding claim 22, Fukumine teaches that the first polymerizable monomer includes a nitrile polar functional group (paragraph [0074]). 
Regarding claim 23, Fukumine teaches that the cross-linkable group is an epoxy group (paragraphs [0108, 0109]).

Claims 11-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine as applied to claim 1 above and further in view of J. Mater. Chem. A, vol. 4, p 4371, hereinafter Zhang.
Regarding claim 11, Fukumine teaches a composition comprising the acrylic binder of claim 1, a cathode active material, a conductive material and a cross-linking agent (paragraphs [0184-0186, 0207, 0209]). Fukumine teaches that the cathode active material may be any cathode active material used for a lithium-ion battery (paragraph [0185-0187]).
Fukumine does not teach a cathode active material capable of use in a Li-S battery.

The binder includes the same functional groups as taught by Fukumine.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Fukumine’s acrylic binder in a composition including sulfur active material for the purpose of forming a Li-S battery.
Regarding claim 12, Fukumine teaches that the acrylic binder is contained in the composition at a ratio of 0.1 to 100 parts by weight, relative to 100 parts by weight of the active material (paragraph [0201]). 
Fukumine as modified by Zhang teaches that the acrylic binder is present at 5 parts by weight of the solid content of the composition (Zhang’s Supplementary Information, Experimental Section). 
Regarding claim 13, Fukumine as modified by Zhang teaches that the cathode active material is a sulfur-carbon composite (Zhang’s Supplementary Information, Experimental Section). 
Regarding claim 14, Fukumine teaches a lower bound for the amount of active material in the electrode of 47 parts by weight relative to 100 parts by weight of the solid content of the composition (paragraph [0201]).
Fukumine as modified by Zhang teaches a concentration of active material of 77 parts by weight of the solid content of the composition (Zhang’s Supplementary Information, Experimental Section). 
claim 16, Fukumine teaches that the conductive material is contained in the composition at a ratio of 0.1 to 5 parts by weight, relative to 100 parts by weight of the active material (paragraph [0201]). 
Fukumine as modified by Zhang teaches a concentration of conductive material of 10 parts by weight of the solid content of the composition (Zhang’s Supplementary Information, Experimental Section). 
Regarding claims 17-18, Fukumine teaches carboxymethyl cellulose as a conductive material dispersant (paragraphs [0148, 0159]).
Fukumine teaches that the conductive material dispersant is contained in the composition at a ratio of 0.1 to 10 parts by weight, relative to 100 parts by weight of the active material (paragraph [0201]). 
Fukumine’s optimum range overlaps the instant application's optimum concentration range of 0.001 to 19.99 parts by weight, relative to 100 parts by weight of the solid content.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Zhang discloses the claimed invention except for the exact optimum concentration range of the dispersant in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 19, Fukumine teaches a cathode for a lithium-ion battery. The cathode includes an active material layer comprising the acrylic binder of claim 1 formed on a current collector (paragraphs [0185-0187, 0217]). Fukumine teaches that the cathode active material may be any cathode active material used for a lithium-ion battery (paragraph [0185-0187]).
Fukumine does not teach a cathode for a Li-S battery.
Zhang teaches a Li-S battery and a cathode electrode including sulfur active material and the acrylic binder poly(acrylonitrile-methyl methacrylate) (Supplementary Information, Experimental Section). 
The binder includes the same functional groups as taught by Fukumine.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Fukumine’s acrylic binder with cathode active material for the purpose of forming a Li-S battery.
Regarding claim 20, Fukumine teaches in an example forming a cathode layer with a thickness of 50 µm (paragraph [0305]).
Regarding claim 21, Fukumine as modified by Zhang teaches a Li-S battery including the electrode of claim 19 (Zhang’s Supplementary Information, Experimental Section).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine in view of J. Mater. Chem. A, vol. 4, p 4371, hereinafter Zhang as applied to claim 11 above and further in view of U.S. Pre-Grant Publication No. 2012/0183848, hereinafter Kang.
Regarding claim 15, Fukumine teaches that the composition comprises a cross-linking agent (paragraphs [0207]).
Fukumine fails to specify the concentration of the cross-linking agent.
It is well-known in the art that the concentration of cross-linking agent affects the degree of achieved cross-linking – see, e.g. Kang (paragraph [0030]). It is also known to include cross-linking agents at a concentration of 0.1 wt% - 10 wt% based on a total amount of binder polymer (Kang’s paragraph [0030]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a concentration of cross-linking agent within the range 0.1 wt% - 10 wt% based on a total amount of binder polymer and to optimize the concentration in view of the desired degree of cross-linking without undue experimentation and with a reasonable expectation of success. 
The optimum range of Fukumine as modified by Kang overlaps the instant application's optimum concentration range of 0.0001 to 1 part by weight, relative to 100 parts by weight of the solid content.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Zhang and Kang discloses the claimed invention except for the exact optimum concentration of the cross-linking agent in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Cha reference and the combination of the Zhang and Fukumine references have been provided, as recited above, to address the amended claims.
In addition, the previously presented Fukumine reference was also found to meet the newly added limitations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724